Title: To Thomas Jefferson from Ephraim Kirby, 20 April 1804
From: Kirby, Ephraim
To: Jefferson, Thomas


          
            Sir,
            Fort Stoddert April 20th. 1804
          
          I presume I need offer no apology, for taking the liberty to communicate to the chief executive magistrate of the United States, such circumstances respecting this remote and secluded district, as are supposed not to be fully known at the seat of government.
          The people inhabiting this section of the Mississippi Territory, are peculiarly cut off, from all communication with other parts of the United States.—It is about as easy, to pass by land from hence, to Georgia, as to Natchez. In either case, the traveller must go through several hundred miles of wilderness, possessed by savages, and be compelled to encamp in the woods, and swim unfordable streams.—It follows that these people can have no commercial intercourse with any part of the world, but by descending the River, and gaining the Ocean, through the Bay of Mobile.—This pass is commanded by the Spanish government of West Florida.—By recent orders, no article, whether it be the produce of the country, or of foreign production or manufacture is permitted to go by the post of Mobile, either to or from this country, without paying twelve per centum, on its value, as estimated by the Spanish Officers of the revenue. An exaction so exorbitant and unreasonable, amounts in effect to a prohibition of exports or imports of every description.—Thus situated the condition of these people is truely distressing.
          A strong American settlement on this river, will afford an excellent barrier, against the approach of a foreign enemy at the southwestern point of our territories. Upon any emergency, succour might be thrown into New Orleans, with more ease from this place, than any other, particularly if the Bay of Mobile, should be at command. So long as these people continue in their present insulated condition, it cannot be expected that they will possess that degree of moral or political virtue, which is essential to the existence of a free government.—Indeed, they will naturally become a banditti, fugitives from justice, and disturbers, of the peace, of our frontiers. Hence, it becomes a matter of primary importance to our government, that such a degree of protection and encouragement should be extended to this quarter, as will lead to industrious habits, increase of population, and the introduction of regular society.—
          Another grievance of a serious nature to these people, ought not to be forgotten. The inhabitants on the west bank of the Tombigbie River, have for more than seventeen years past, been permitted to cultivate and raise their crops on the east side.—This practice is said to have commenced under Spanish permissions, warrants or orders of survey, and to have continued without interruption, until a principal part of the cultivation of the whole county is now effected in this manner. By a treaty made at Fort Adams on the 17th. of October 1802, these lands have been confirmed to the Choctaw nation of Indians, who have lately refused to the inhabitants, the indulgence heretofore granted.—Many of the best planters have not other lands in cultivation, sufficient to subsist their families and negroes. For a time the county seemed to be threatened with famine.—Permission, has however been eventually obtained to cultivate during the present season only, upon payment of a stipulated rent.
          The lands on the east side of the River are fertile, not subject to inundation, and in all respects suitable for the most extensive operations of husbandry. From the best information I can obtain, the native right may be extinguished (with mutual advantage) to all the land lying on the east or left bank of the Tombigbie River, beginning directly opposite the mouth of Sintee Bogue or Snake Creek, thence in a straight line until it strikes the ridge of land which divides the waters of the Tombigbie from the Alabama; and thence with this ridge of land until it intersects a line established by General Wilkinson in the year 1803.
          A valuable population in this country can hardly be expected until the United States are possessed of this tract. As it embraces no Indian settlement, and the game principally driven off & no longer useful for hunting ground, it is presumed that the Indian proprietors will readily listen to reasonable terms for the extinguishment of their right.
          The present situation of the inhabitants of this district is in every respect so distressing as to invite the early attention of the government.—
          The proceedings of the Spanish government at Mobile have been such as to render it necessary for Mr. Chambers to descend the River with the public property collected at the Choctaw trading house—The irritated state of the public mind in this vicinity, as well as a due respect to the important rights of the United States induced him to enter an official protest against those proceedings—He has been pleased to transmit to me a copy of his doings, with a request that I would communicate it to the President of the United States.—It is enclosed together with his letter on the same subject.—
          Being uncertain as to the safety of the conveyance of my letter of the 7th. instant I have enclosed a copy, and am,
          with great respect Your Obedt. Servt
          
            Ephm Kirby
          
        